Citation Nr: 1102705	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-37 505	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for right upper extremity 
peripheral neuropathy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for left upper extremity 
peripheral neuropathy, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for right lower extremity 
peripheral neuropathy, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for left lower extremity 
peripheral neuropathy, currently evaluated as 10 percent 
disabling

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for depression.

8.  Entitlement to higher initial ratings for coronary artery 
disease rated as 10 percent disabling from January 30, 2006, 10 
percent disabling from June 1, 2006, 60 percent disabling from 
August 1, 2007, and 30 percent disabling from September 19, 2007.

9.  Entitlement to an increased rating for diabetes mellitus with 
diabetic retinopathy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to May 1965 
and from November 1991 to January 1992.  The Veteran served with 
a reserve component both in between his two periods of active 
duty as well as after his second period of active duty. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
and an August 2006 rating decision by the RO in Montgomery, 
Alabama.  In November 2010, the Veteran testified at a hearing 
before the undersigned at the RO in Montgomery, Alabama.  
Jurisdiction over the appeal currently resides with the RO in 
Montgomery, Alabama. 

Initially, the Board notes that the RO characterized the 
Veteran's claim of service connection for a left knee disorder as 
a claim of service connection for only left knee arthritis.  
However, given the statements in support of claim submitted by 
the Veteran as well as his personal hearing testimony, the Board 
has recharacterized this issue as it appears on the first page of 
this decision so as to more accurately reflect his intent when 
filing his current claim. 

At his April 2006 personal hearing, the Veteran withdrew his 
claim of service connection for a right knee disorder.  
Similarly, in his December 2006 VA Form 9, Appeal to Board of 
Veterans' Appeals, the Veteran elected to not continue his appeal 
as to his claim for a higher evaluation for his service connected 
left hip disorder.  Therefore, the issues on appeal are as listed 
on the first page of this decision.  See 38 C.F.R. § 20.204(b) 
(2010) (a substantive appeal may be withdrawn at any time before 
the Board promulgates a decision); Hamilton v. Brown, 4 Vet. App. 
528 (1993) ("where ... the claimant expressly indicates an 
intent that adjudication of certain specific claims not proceed 
at a certain point in time, neither the RO nor BVA has authority 
to adjudicate those specific claims, absent a subsequent request 
or authorization from the claimant or his or her 
representative").

The claims of service connection for a left knee disorder, sleep 
apnea, and depression as well as the claim for higher ratings for 
coronary artery disease and diabetes mellitus are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to November 23, 2009, the preponderance of the 
competent and credible evidence of record did not show the 
Veteran's right major upper extremity peripheral neuropathy was 
manifested by at least moderate incomplete paralysis of the 
median nerve.

2.  Prior to November 23, 2009, the preponderance of the 
competent and credible evidence of record did not show that the 
Veteran's left minor upper extremity peripheral neuropathy was 
manifested by at least moderate incomplete paralysis of the 
median nerve.

3.  Prior to November 23, 2009, the preponderance of the 
competent and credible evidence of record did not show that the 
Veteran's right lower extremity peripheral neuropathy was 
manifested by at least moderate incomplete paralysis of the 
sciatic nerve.

4.  Prior to November 23, 2009, the preponderance of the 
competent and credible evidence of record did not show that the 
Veteran's left lower extremity peripheral neuropathy was 
manifested by at least moderate incomplete paralysis of the 
sciatic nerve.

5.  From November 23, 2009, the preponderance of the competent 
and credible evidence of record shows that the Veteran's right 
major upper extremity peripheral neuropathy is manifested by 
moderate incomplete paralysis of the median nerve.

6.  From November 23, 2009, the preponderance of the competent 
and credible evidence of record shows that the Veteran's left 
minor upper extremity peripheral neuropathy is manifested by 
moderate incomplete paralysis of the median nerve.

7.  From November 23, 2009, the preponderance of the competent 
and credible evidence of record shows that the Veteran's right 
lower extremity peripheral neuropathy is manifested by moderate 
incomplete paralysis of the sciatic nerve.

8.  From November 23, 2009, the preponderance of the competent 
and credible evidence of record shows that the Veteran's left 
lower extremity peripheral neuropathy is manifested by moderate 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to November 23, 2009, the Veteran did not meet the 
criteria for a rating greater than 10 percent for his right upper 
extremity peripheral neuropathy and from November 23, 2009, he 
met the criteria for a 30 rating for his right upper extremity 
peripheral neuropathy.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2010).

2.  Prior to November 23, 2009, the Veteran did not meet the 
criteria for a rating greater than 10 percent for his left upper 
extremity peripheral neuropathy and from November 23, 2009, he 
met the criteria for a 20 rating for his left upper extremity 
peripheral neuropathy.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2010).

3.  Prior to November 23, 2009, the Veteran did not meet the 
criteria for a rating greater than 10 percent for his right lower 
extremity peripheral neuropathy and from November 23, 2009, he 
met the criteria for a 20 rating for his right lower extremity 
peripheral neuropathy.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).

4.  Prior to November 23, 2009, the Veteran did not meet the 
criteria for a rating greater than 10 percent for his left lower 
extremity peripheral neuropathy and from November 23, 2009, he 
met the criteria for a 20 rating for his left lower extremity 
peripheral neuropathy.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Moreover, the Board finds that the letter dated in November 2005, 
prior to the November 2005 rating decision, along with the 
letters dated in March 2006 and April 2009 provided the Veteran 
with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice prior to the 
adjudication of the claims, the Board finds that providing the 
Veteran with adequate notice in the above letters followed by a 
readjudication of the claims in the July 2010 supplemental 
statement of the case "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Furthermore, even if the above letters did not provided adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the above letters as well as the rating decision, 
the statement of the case, and the supplemental statement of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service, reserve component, 
and post-service evidence including his service treatment 
records, his service personnel records, and his treatment records 
from Meridian Naval Air Station, Eliza Hospital, Robert B. Mann, 
M.D., as well as his treatment records from the Birmingham and 
Jackson VA Medical Centers.  Moreover, the Board finds that March 
2004, August 2005, January 2007, and November 2009 VA 
neurological examinations are adequate to allow the Board to 
adjudicate the claims.  The Board has reached this conclusion 
because, even though the November 2009 VA examiner did not have 
the Veteran's claims files, he had his VA treatment records and 
the earlier examiners had his claims files.  Moreover, all the 
examinations included a detailed history obtained from the 
claimant and available records that is supported by the record on 
appeal and an in-depth examination of the claimant that allows 
the Board to rate his peripheral neuropathies under all 
applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); VAOPGCPREC 20-95 (holding 
that the determination as to whether review of prior medical 
records is necessary in a particular case depends largely upon 
the scope of the examination and the nature of the findings and 
conclusions the examiner is requested to provide). 

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



The Rating Claims

The Veteran contends that his peripheral neuropathies are more 
severe than rated.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
Veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The current level of disability, 
however, is of primary concern in a claim for an increased 
rating; the more recent evidence is generally the most relevant 
in such a claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  That being said, given unintended delays 
during the appellate process, VA's determination of the "current 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period that the increased rating claim 
has been pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Most recently, the November 2005 rating decision confirmed and 
continued the 10 percent ratings for the Veteran's lower 
extremity peripheral neuropathies under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (sciatic nerve impairment).  Similarly, the 
September 2006 rating decision granted the Veteran 10 percent 
ratings for his upper extremity peripheral neuropathies under 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (median nerve 
impairment).  

In this regard, 38 C.F.R. § 4.123 provides that neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to be 
rated on the scale provided for injury of the nerve involved, 
with a maximum equal to severe, incomplete, paralysis.  The 
maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis. 

Likewise, 38 C.F.R. § 4.124 provides that neuralgia, 
characterized usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the 
same scale, with a maximum equal to moderate incomplete 
paralysis.  Tic douloureux, or trifacial neuralgia, may be rated 
up to complete paralysis of the affected nerve. 

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as 
indicating a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 

And, 38 C.F.R. § 4.124a, Diagnostic Code 8515 provides a 10 
percent rating for mild incomplete paralysis of the median nerve 
in either the major or minor upper extremity, a 20 percent rating 
for moderate incomplete paralysis of the median nerve in the 
minor upper extremity, a 30 percent rating for moderate 
incomplete paralysis of the median nerve in the major upper 
extremity, a 40 percent rating for severe incomplete paralysis of 
the median nerve in the minor upper extremity, and a 50 percent 
rating for severe incomplete paralysis of the median nerve in the 
major upper extremity.

Similarly, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 10 
percent rating for mild incomplete paralysis of the sciatic nerve 
in either lower extremity, a 20 percent rating for moderate 
incomplete paralysis of the sciatic nerve in either lower 
extremity, a 40 percent rating for moderately severe incomplete 
paralysis of the sciatic nerve in either lower extremity, and a 
60 percent rating for severe incomplete paralysis of the sciatic 
nerve with marked musculature atrophy in either lower extremity.

Initially, the Board notes that a review of the record on appeal 
reveals that the Veteran also has problems with low back disc 
disease with possible radiculopathy into his lower extremity.  
However, while the problem was acknowledged by a number of his VA 
examiners, none of the examiners provided an opinion as to how 
much of the adverse neurological symptomatology seen in the 
claimants lower extremities was due to this non service connected 
disc disease and how much was due to his service connected 
peripheral neuropathy.  Therefore, since none of the VA examiners 
have been able and/or willing to make this distinction, with 
reasonable doubt resolved in the appellant's favor, the Board 
will rate the severity of his adverse symptomatology as if all of 
his adverse symptomatology is attributable to his service 
connected lower extremity peripheral neuropathy.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (holding that "when it is 
not possible to separate the effects of the [service-connected 
condition and the non-service-connected condition], VA 
regulations at 38 C.F.R. § 3.102, which require that reasonable 
doubt on any issue be resolved in the appellant's favor, clearly 
dictate that such signs and symptoms be attributed to the 
service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 
1996)").

As to whether the Veteran is entitled to ratings in excess of 10 
percent for his median nerve and sciatic nerve impairments in the 
upper and lower extremities, the Board first notes that he is 
right handed.  See VA neurological examinations dated in November 
2009.  Therefore, his right arm is his major upper extremity.

As to the severity of his adverse symptomatology, at the March 
2004 VA neurological examination the appellant complained of 
numbness in his feet up to his shins as well as a chronic burning 
sensation in his feet and difficulty with buttons because of his 
hands.  On examination, he had difficulty getting on his toes.  
Sensory examination showed a stocking distribution loss to 
temperature and vibration sense in the ankles and 
metacarpophalangeal joints of the hand characterized as a mild 
impairment.  Reflexes were also reduced at 1+.  However, he could 
heel and tandem walk.  Neurologically he was intact from II to 
XII.  While five finger movements were slow, they were accurate.  
Motor strength was 5/5 with normal tone, bulk, and coordination.  
It was opined that the Veteran had "mild" diabetic sensory 
polyneuropathy in all four extremities.   

Subsequently, at the August 2005 VA neurological examination the 
appellant complained of numbness in the lower extremities with 
the numbness on the right extended up to his knee as well as 
weakness and loss of muscle mass.  On examination, there was 
subjective stocking distribution loss to temperature sensation, 
more dense in the left lower extremity, and "mild" vibration 
sense impairment in all four extremities.  Reflexes were 1 to 2+ 
and equal in the upper extremities and the knees, trace at the 
right ankle, and absent in the left ankle.  However, the Veteran 
had a normal gait and station.  The Veteran could also heel, toe, 
and tandem walk fairly well.  Moreover, strength, coordination, 
dexterity, and muscle mass were normal.  Needle examination was 
normal.  Nerve conduction velocity (NCV) testing revealed only 
"minimal" slowing of the lower extremities.  The diagnosis was 
"mild" polyneuropathy, primarily sensory, in the lower 
extremities.  

Thereafter, at the January 2007 VA neurological examination the 
appellant complained of numbness in the right leg that extended 
to the knee and numbness in the left leg that extended to the 
hip.  As to his upper extremities, the Veteran complained of 
problems dropping things as well as with buttons and shoe laces.  
On sensation examination, there was subjective decrease to 
temperature in the right upper extremity and in a stocking-glove 
distribution.  There was also subjective "mild" decrease to 
vibration sense in all four extremities.  Fine touch was 
subjectively diminished in the feet but normal in the upper 
extremities.  Reflexes were 1+ and equal in the upper 
extremities, 1 to 2+ at the left knee, 2+ at the right knee, and 
absent in the ankles.  However, the Veteran had a good heel, toe, 
and tandem walk.  Motor strength was 5/5 with normal tone, bulk, 
and coordination.  While five finger movements were slow, they 
were accurate.  He had normal position sense.  NCV in all four 
extremities was "mildly" slowed.  It was opined that there was 
no significant difference in conduction velocity in the lower 
extremities and there were no significant objective changes since 
the last VA examination except for more pronounced asymmetry. 

At the subsequent June 2006 general VA examination, the examiner 
opined that the Veteran did not have any impaired strength or 
dexterity in either hand, that there was no evidence of sensory 
loss in the upper and lower extremities, and reflexes in the 
upper and lower extremities were 2+.

Finally, at the November 2009 VA neurological examination, the 
appellant complained of numbness, burning, and tingling in his 
hands and feet.  He also reported problems with weakness.  On 
sensory examination, the Veteran had decreased vibratory, pain, 
light touch, and position sense in both upper and lower 
extremities.  He had an antalgic gait.  However, strength was 5/5 
in the upper and lower extremities and reflexes were 2+.  There 
was no muscle atrophy or abnormal muscle tone or bulk.  It was 
opined that the Veteran had peripheral neuropathy of the hands 
and feet located in the median and sciatic nerves of "moderate" 
severity.  It was also opined that he had neuritis and neuralgia.

The Board also notes that treatment records periodically show the 
Veteran's complaints and/or treatment for pain and/or numbness in 
the lower and upper extremities.  However, none of the clinical 
findings in these records show adverse symptomatology worse than 
what was reported at his VA examinations except for a February 
2007 VA treatment records noting that his strength was 5-/5 in 
all extremities instead of 5/5.  


Prior to November 23, 2009

In summary, the Board notes that prior to November 23, 2009, the 
record documents the Veteran having problems with decreased 
reflexes in all extremities as well as a loss of temperature, 
vibration, and/or fine touch sensation in the lower and/or upper 
extremities.  

However, the pre November 23, 2009, record is also uniform in the 
Veteran's VA examiners characterizing the severity of his adverse 
neurological as "mild" and these opinions are not contradicted 
by any other medical opinions of record.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted to 
base decisions on its own unsubstantiated medical conclusions).  
Moreover, the pre November 23, 2009, record is uniform in showing 
normal 5/5 motor strength with normal tone, bulk, and 
coordination in all extremities.  Likewise, the pre November 23, 
2009, record is negative for any objective evidence of muscle 
wasting.  It was also uniform in showing that the Veteran had a 
good heel, toe, and tandem walks.  The pre November 23, 2009, 
record was also uniform in reporting that, while five finger 
movements were slow, they were accurate.  

Given these findings, the Board finds that the adverse 
symptomatology attributable to the service connected lower 
extremity peripheral neuropathy did not equate to moderately 
severe incomplete paralysis of the sciatic nerve in either lower 
extremity and the adverse symptomatology attributable to the 
service connected upper extremity peripheral neuropathy did not 
equate to moderate incomplete paralysis of the median nerve in 
either the minor or major upper extremity.  38 C.F.R. §§ 4.124, 
4.124a.  Therefore, the claims are denied.  This is true for all 
times prior to November 23, 2009, and therefore further 
consideration of staged ratings is not warranted for this time 
period.  Hart, supra.

From November 23, 2009

As noted above, the November 23, 2009, VA neurological examiner 
opined that on sensory examination the Veteran had decreased 
vibratory, pain, light touch, and position sense in both upper 
and lower extremities. The examiner also opined that the claimant 
had peripheral neuropathy of the hands and feet located in the 
median and sciatic nerves of "moderate" severity.  These 
opinions are not contradicted by any other medical opinion in the 
post November 23, 2009, record.  See Colvin, supra.  Therefore, 
for the period from November 23, 2009, the Board finds that the 
Veteran meets the criteria for a 20 percent rating for moderate 
incomplete paralysis of the median nerve in the left minor upper 
extremity, a 30 percent rating for moderate incomplete paralysis 
of the median nerve in the right major upper extremity, and 20 
percent ratings for moderate incomplete paralysis of the sciatic 
nerve in each of the lower extremities and the claims for 
increased ratings are granted.  38 C.F.R. §§ 4.124, 4.124a; Hart, 
supra.  

Higher evaluations are not warranted under either Diagnostic 
Code 8515 or Diagnostic Code 8520 at any time from November 23, 
2009, because the record for this time period does not show the 
Veteran's peripheral neuropathy equates to severe incomplete 
paralysis of the median nerve in either upper extremity or 
moderately severe paralysis of the sciatic nerve in either lower 
extremity.  Id.

Conclusion

Based on the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his examiners, 
and the personal hearing testimony the Board considered the 
application of 38 C.F.R. § 3.321(b)(1) (2010).  Although the 
Veteran reported that his disabilities interfered with 
employment, the evidence does not reflect that any of his 
peripheral neuropathies, acting alone, causes marked interference 
with employment (i.e., beyond that already contemplated in the 
assigned evaluation) or requires frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Therefore, the 
Board concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his examiners, 
and the personal hearing testimony in April 2006 and in November 
2010.  In this regard, while the Veteran is credible to report on 
what he sees and feels and others are credible to report on what 
they can see such as the claimant's not have feeling in his legs 
and hands, neither is competent to report that a service 
connected disability meets the criteria for an increased rating 
because such an opinion requires medical expertise which they 
have not been shown to have.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra; Espiritu, supra.  
Moreover, the Board finds more competent and credible the 
opinions by the experts at the VA examinations regarding the 
severity of his peripheral neuropathies than these lay claims.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in analyzing 
the medical data).

In adjudicating the current appeal for higher evaluations, the 
Board has not overlooked the Court's recent holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that 
claims for higher evaluations also include a claim for a total 
rating based on individual unemployability (TDIU) when the 
appellant claims he is unable to work due to a service connected 
disability).  However, the Board finds that Rice is not 
applicable to the current appeal because the Veteran has already 
been granted a TDIU.  

The Board has also considered the doctrine of reasonable doubt.  
However, to the extent outlined above, the preponderance of the 
evidence is against the Veteran's claims and the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

An increased rating for right upper extremity peripheral 
neuropathy, currently evaluated as 10 percent disabling, is 
denied at all times prior to November 23, 2009.

An increased rating for left upper extremity peripheral 
neuropathy, currently evaluated as 10 percent disabling, is 
denied at all times prior to November 23, 2009.

An increased rating for right lower extremity peripheral 
neuropathy, currently evaluated as 10 percent disabling, is 
denied at all times prior to November 23, 2009.

An increased rating for left lower extremity peripheral 
neuropathy, currently evaluated as 10 percent disabling, is 
denied at all times prior to November 23, 2009.

An increased 30 percent rating for right upper extremity 
peripheral neuropathy is granted at all times from November 23, 
2009.

An increased 20 percent rating for left upper extremity 
peripheral neuropathy is granted at all times from November 23, 
2009.

An increased 20 percent rating for right lower extremity 
peripheral neuropathy is granted at all times from November 23, 
2009.

An increased 20 percent rating for left lower extremity 
peripheral neuropathy is granted at all times from November 23, 
2009.


REMAND

As to the claim of service connection for a left knee disorder, 
the Veteran contends that he has a left knee disorder due to an 
injury he sustained when he fell from a Humvee during war game 
exercise in 1993 while serving with his reserve component at Camp 
Shelby.  Specifically, he claimed that in the same accident when 
he fell from the Humvee and injured his left hip, which the RO 
has already granted him service connection for, he also injured 
his left knee.  

In this regard, reserve component records dated in July 1993 do 
in fact document his complaints and treatment for both left knee 
and hip pain following a fall from a truck.  They also confirm 
that the injury occurred during annual training at Camp Shelby in 
July 1992.  Additionally, subsequent treatment records document 
the Veteran's complaints of left knee pain diagnosed as left knee 
bursitis, arthritis, and/or a meniscus tear. 

Given the above history, as well as the Veteran's competent and 
credible history regarding having left knee pain since a 
documented reserve component injury (see Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.), the Board 
finds that a remand is required to obtain a medical opinion as to 
the relationship between this documented reserve component left 
knee injury and his current left knee disorders.  See 38 U.S.C.A. 
§ 5103A(d) (the VCAA requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also 
see 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002) (service 
connection may be granted for disability resulting from disease 
or injury incurred in or aggravated while performing active duty 
for training, or injury incurred or aggravated while performing 
inactive duty training); 38 C.F.R. § 3.303 (2010); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease incurred 
therein). 

In this regard, the Board notes that the record makes reference 
to a pre-accident history of left knee surgery in 1979.  However, 
no medical records surround this earlier surgery appears in the 
claims files.  Therefore, before readjudicating the claim, the 
agency of original jurisdiction should first attempt to obtain 
all medical records surround this surgery and associate them with 
the claims files.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 
2 Vet. App. 320, 323 (1992) (holding that when reference is made 
to pertinent medical records, VA is on notice of their existence 
and has a duty to assist the veteran to attempt to obtain them).

After attempting the above development, the agency of original 
jurisdiction should thereafter readjudicate the claim.  In this 
regard, the agency of original jurisdiction's readjudication must 
be a two step process.  

First, it should consider whether the record contained clear and 
unmistakable evidence that the Veteran's left knee disorder pre-
existed his July 1993 period of reserve component service and, if 
it did, whether the record contains clear and unmistakable 
evidence that his left knee disorder was not aggravated by this 
period of service.  See 38 U.S.C.A. §§ 1111, 1132, 1153 (West 
2002); 38 C.F.R. §§ 3.304(b), 3.306 (2010); VAOPGCPREC 3-2003; 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 
4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 
1 Vet. App. 292 (1991).  

Second, if the agency of original jurisdiction finds that the 
record does not contain clear and unmistakable evidence showing 
that the Veteran's left knee disorder pre-existed his July 1993 
period of reserve component service, it should thereafter 
consider whether any of the current left knee disorders were 
directly caused by the July 1993 period of reserve component 
service.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; Rabideau, 
supra.

As to the claims of service connection for sleep apnea and 
depression, the Veteran claims that these disorders were either 
directly caused by his military service and/or by his service 
connected diabetes mellitus.  See 38 C.F.R. § 3.303, 3.310 
(2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In 
this regard, while a review of the record on appeal shows the 
Veteran's complaints and treatment for depression, it does not 
show that he was afforded a VA examination to ascertain the 
relationship, if any, between his service-connected disabilities 
and that depression.  See 38 U.S.C.A. § 5103A(d); McLendon, 
supra.  Similarly, while in July 2006 the RO obtained a medical 
opinion as the relationship between his service connected 
diabetes mellitus and his sleep apnea, that examiner did not 
specifically provide an opinion as to whether a service connected 
disability caused or aggravated the claimant's sleep apnea.  See 
38 U.S.C.A. § 5103A(d), Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Likewise, the examiner did 
not provide an opinion as to the relationship, if any, between 
the Veteran's documented problems with sinusitis during his first 
period of active duty and his current sleep apnea.  Id; Also see 
38 C.F.R. § 3.303(d); Rabideau, supra.  Therefore, the Board 
finds that both these issues must be remanded to obtain such 
opinions.

As to the claim for higher initial ratings for coronary artery 
disease, while the Veteran testified that he was last 
hospitalized at the Birmingham VA Medical Center in July 2010 
because of his adverse heart symptomatology, these records do not 
appear in the claims files.  In fact, the record does not contain 
any of his post-January 2010 treatment records.  Therefore, the 
Board finds that a remand is required to request these records.  
See 38 U.S.C.A. § 5103A(b); Ivey, supra; Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed 
to have constructive notice of VA treatment records).

Given this objective evidence of a possible worsening of the 
Veteran's coronary artery disease since his last VA examination, 
the Board also finds that while the appeal is in remand status he 
should be provided with a new VA examination which takes into 
account this most recent hospitalization.  See 38 U.S.C.A. 
§ 5103A(d), Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding 
that when a claimant asserts that the severity of a disability 
has increased since the most recent rating examination, an 
additional examination is appropriate); Green v. Derwinski, 
1 Vet. App. 121 (1991) (holding that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior examinations 
and treatment). 

As to the claim for an increased rating for diabetes mellitus 
with retinopathy, the Veteran testified, in substance, that his 
adverse symptomatology had increased in severity from his last VA 
diabetes mellitus examination in January 2007.  Specifically, he 
know claims that his doctors have ordered that he both restrict 
his activities and diet as well as that he increase his insulin 
use.  Moreover, the Veteran post-VA examination treatment records 
appear to support these claims.  In this regard, while both the 
August 2005 and January 2007 VA diabetes mellitus examiners 
opined that his diabetes mellitus did not restrict his 
activities, in April 2006 his private physician opined that it 
did.  Therefore, in order to obtain a medical opinion as to the 
current severity of his service connected diabetes mellitus as 
well as to reconcile these conflicting opinions regarding the 
restriction of activities, and to clarify whether his restricted 
activity is due to his service connected diabetes mellitus as 
opposed to other disabilities, the Board finds that a remand for 
another VA examination is required.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 4.14 (2010); Barr, supra; Caffrey, supra; Also see 
Mittleider, supra.

Given the fact that the rating schedule provides a separate 
rating for retinopathy, the RO should consider a separate rating 
for it when re-rating the Veteran's service connected diabetes 
mellitus.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(holding that in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for an appellant to have "separate and 
distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that none 
of the symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.)

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC, after obtaining all needed 
authorizations, should obtain and 
associated with the record all of the 
medical records surrounding the Veteran's 
1979 left knee surgery.  All actions to 
obtain the requested records should be 
documented fully in the claims files.

2.  The RO/AMC should obtain and associate 
with the claims files all of the Veteran's 
post post-January 2010 VA treatment records 
including those associated with his July 
2010 hospitalization at the Birmingham VA 
Medical Center.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.  All actions 
to obtain the requested records should be 
documented fully in the claims files.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability must be 
associated with the claims files and the 
Veteran should be provided with a copy of 
that memorandum.

3.  After undertaking the above development 
to the extent possible, the RO/AMC should 
provide the Veteran with an orthopedic 
examination to ascertain the origins or 
etiology of his current left knee 
disorders.  The claims folders are to be 
provided to the examiner for review in 
conjunction with the examination and the 
examination report should reflect that the 
examiner reviewed the claims folders.  
After a review of the claims folders and an 
examination of the Veteran, the examiner 
should provide answers to the following 
questions:

Is there clear and unmistakable 
evidence that the Veteran's left 
knee disorder pre-existed his 
July 1993 period of reserve 
component service?

Is there clear and unmistakable 
evidence that the Veteran's left 
knee disorder was not 
aggravated by the injury he 
sustained during his July 1993 
period of reserve component 
service?

If there is not clear and 
unmistakable evidence that the 
Veteran's left knee disorder pre-
existed his July 1993 period of 
reserve component service, is it 
at least as likely as not that 
any of his current left knee 
disorders were caused by the 
injury he sustained during his 
July 1993 period of reserve 
component service?

Note 1:  In providing answers to the above 
questions, the examiner is advised that 
"clear and unmistakable evidence" is a more 
formidable evidentiary burden than the 
preponderance of the evidence standard.  
See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that the "clear and 
convincing" burden of proof, while a higher 
standard than a preponderance of the 
evidence, is a lower burden to satisfy than 
that of "clear and unmistakable evidence").  

Note 2:  In providing answers to the above 
questions, the examiner is advised that the 
term "aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  

Note 3:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

4.  After undertaking the above development 
to the extent possible, the RO/AMC should 
provide the Veteran with an examination to 
ascertain the origins or etiology of his 
sleep apnea.  The claims folders are to be 
provided to the examiner for review in 
conjunction with the examination and the 
examination report should reflect that the 
examiner reviewed the claims folders.  
After a review of the claims folders and an 
examination of the Veteran, the examiner 
should provide answers to the following 
questions:

Is it at least as likely as not 
that the Veteran's sleep apnea 
was caused by any of his service 
connected disabilities including 
his diabetes mellitus?

Is it at least as likely as not 
that the Veteran's sleep apnea 
was aggravated by any of his 
service connected disabilities 
including his diabetes mellitus?

Is it at least as likely as not 
that the Veteran's sleep apnea 
was caused by either of his 
periods of active duty including 
his problems with sinusitis 
during his first period of active 
duty in the early 1960's?

Note 1:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

Note 2: In providing answers to the above 
questions, if the examiner concludes that 
the Veteran's sleep apnea was aggravated by 
any of his service connected disabilities 
including his diabetes mellitus, the 
examiner should provide a base-line as to 
the severity of the sleep apnea before 
being aggravated by a service connected 
disability.

5.  After undertaking the above development 
to the extent possible, the RO/AMC should 
provide the Veteran with an examination to 
ascertain the origins or etiology of his 
psychiatric disability.  The claims folders 
are to be provided to the examiner for 
review in conjunction with the examination 
and the examination report should reflect 
that the examiner reviewed the claims 
folders.  After a review of the claims 
folders and an examination of the Veteran, 
the examiner should provide answers to the 
following questions:

Is it at least as likely as not 
that any of the Veteran's 
psychiatric disorders including 
depression was caused by any of 
his service connected 
disabilities including his 
diabetes mellitus?

Is it at least as likely as not 
that any of the Veteran's 
psychiatric disorders including 
depression was aggravated by any 
of his service connected 
disabilities including his 
diabetes mellitus?

Note 1:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

Note 2:  In providing answers to the above 
questions, if the examiner concludes that 
any of the Veteran's psychiatric disorders 
including depression was aggravated by any 
of his service connected disabilities 
including his diabetes mellitus, the 
examiner should provide a base-line as to 
the severity of the psychiatric disorder 
before being aggravated by a service 
connected disability.

6.  After undertaking the above development 
to the extent possible, the RO/AMC should 
provide the Veteran with an examination by 
a cardiologist to ascertain the current 
severity of his coronary artery disease.  
The claims folders are to be provided to 
the examiner for review in conjunction with 
the examination and the examination report 
should reflect that the examiner reviewed 
the claims folders.  All indicated tests 
and studies deemed appropriate by the 
examiners must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the AMIE 
worksheet for rating coronary artery 
disease, the examiner is to thereafter 
provide a detailed review of the Veteran's 
history, current complaints, and the nature 
and extent of his disability.  In addition 
to any other information provided pursuant 
to the AMIE worksheet, the examiner must 
provide answers to the following questions:

What are the Veteran metabolic 
equivalents (METS)?

Does the Veteran have left 
ventricular dysfunction and, if 
so, what is his ejection 
fraction?

Has the Veteran had more than one 
episode of acute congestive heart 
failure in any 12 month period 
during the pendency of his 
appeal?

Does the Veteran have chronic 
congestive heart failure?

Note 1:  In providing answers to the above 
questions, the examiner should distinguish 
between any restrictions in activities 
caused by his other disabilities including 
his coronary artery disease.

7.  After undertaking the above development 
to the extent possible, the RO/AMC should 
provide the Veteran with an examination to 
ascertain the current severity of his 
diabetes mellitus.  The claims folders are 
to be provided to the examiner for review 
in conjunction with the examination and the 
examination report should reflect that the 
examiner reviewed the claims folders.  All 
indicated tests and studies deemed 
appropriate by the examiners, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating diabetes mellitus the examiner is to 
thereafter provide a detailed review of the 
Veteran's history, current complaints, and 
the nature and extent of his disability.  
In addition to any other information 
provided pursuant to the AMIE worksheet, 
the examiner must provide answers to the 
following questions:

Is it as likely as not that the 
Veteran's diabetes mellitus, 
acting alone (i.e., without 
regard to his non service 
connected bilateral knee 
disabilities and/or his service 
connected left hip and coronary 
artery disease) requires him to 
regulate his activities?

Is it as likely as not that the 
Veteran's diabetes mellitus 
requires him to restrict his 
diet?

Is it as likely as not that the 
Veteran's diabetes mellitus 
requires him to use insulin?

Is it as likely as not that the 
Veteran's diabetes mellitus 
causes episodes of ketoacodosis?

Is it as likely as not that the 
Veteran's diabetes mellitus 
causes episodes of hypoglycemic 
reaction?

Is it as likely as not that the 
Veteran's diabetes mellitus 
requires more than one daily 
injection of insulin?

Is it as likely as not that the 
Veteran's diabetes mellitus 
causes progressive loss of weight 
and strength?

Note 1:  In providing answers to the above 
questions, the examiner should distinguish 
between restriction in activities caused by 
his service connected diabetes mellitus and 
his non service connected bilateral knee 
disabilities and his service connected left 
hip and coronary artery disease.

8.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159 which notice 
includes, among other things, notice of  
38 U.S.C.A. §§ 1111, 1132, 1153 38 C.F.R. 
§§ 3.304(b), 3.306, 3.310.

9.  Thereafter, the RO/AMC should 
readjudicate the claims.  As to the service 
connection claim for a left knee disorder, 
such readjudication should take into 
account whether it pre-existed the July 
1993 period of reserve component service. 
As to the service connection claims for 
sleep apnea and depression, such 
readjudication should take into account 
both direct and secondary service 
connection.  As to the diabetes mellitus 
rating claim, such readjudication should 
take into account whether the Veteran is 
entitled to separate ratings for his 
service connected diabetes mellitus and 
service connected retinopathy.  See 
Esteban, supra.  As to all the rating 
claims, such readjudication should take 
into account whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

10.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal including 
38 U.S.C.A. §§ 1111, 1132, 1153 38 C.F.R. 
§§ 3.304(b), 3.306, 3.310; and Esteban, 
supra.  A reasonable period of time should 
be allowed for response before the appeal 
is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


